DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The term(s) “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Arguments
Applicant’s arguments, see After Final Remarks pages 6-14 and Pre-Brief filing pages 2-5, respectively filed 10/23/20 and 12/02/20, with respect to the rejection(s) of claim(s) 1-12 and 21-28 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new interpretation and analysis of the previously applied references of Haasl and Werneth. In summary, Haasl teaches a delivery device to implant an . 

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 7, 12, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Haasl et al. (US Publication 2016/0114156 A1) herein after Haasl in view of Werneth et al. (WO 2016/171754 A1) herein after Werneth.
Regarding claim 1, Haasl teaches a delivery device for delivering an implantable leadless pacing device (fig. 3 – fig. 6), the delivery device comprising: a tubular member including a lumen extending from a proximal end to a distal end thereof (fig. 2: tubular member 145), a distal holding section located at the distal end of the tubular member and defining a cavity therein, the distal holding section having a proximal body portion and a distal body portion (i.e. (fig. 3: elements 146, 147, and 148), (fig. 4: elements 246, 247, and 248), (fig. 5: elements 346,347, and 348), and (fig. 6: elements 446, 447, and 448) and Para holding section extending distally of a distal end of the proximal section, the distal holding section defining a cavity therein for receiving an implantable leadless pacing device”); and a first implantable leadless pacing device (fig. 3: example implantable leadless cardiac pacing device 10 and Para [0073]); positioned within the distal holding section in a linear arrangement (i.e. fig. 3 depicts the implantable leadless pacing device being held in a linear arrangement), but does not explicitly disclose a second implantable leadless pacing device, wherein the first and second implantable leadless pacing devices are not attached to each other.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second implantable leadless pacing device since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ378 (CCPA 1960). Thus, a duplication of the implantable leadless pacing device 10 of Haasl would yield a total of two leadless pacing devices.
Furthermore, Werneth discloses multiple implantable medical devices linearly arranged in a distal section of a single delivery catheter wherein the implantable devices are not attached to each other (Fig. 1 and Para [0055] “Delivery device 125 is configured to deliver one implant at a time, so that multiple implants may be implanted into a single pulmonary vein, or individual implants may be implanted into different pulmonary veins during the same procedure. For example, the three implants 140 shown in the figures may be implanted into one, two or three pulmonary veins”). 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the delivery system of Haasl to further include that multiple implantable medical 
Additionally, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to try to have a second leadless pacemaker positioned in a linear arrangement without the devices being attached to each other because at the time of the claimed invention there exists a clinical need to provide a dual pacing system with two implantable leadless pacing devices to wirelessly communicate with one another to convey pacing and/or sensing information to deliver synchronized therapy. This is shown by Persson et al. (US Publication 2016/0121129 A1) in Para [0052]. With the delivery device of Haasl, there are a finite number of possible and predictable solutions to solve the recognized problem of creating a dual pacing system for synchronized therapy. The implantable leadless devices could either be delivered one at a time by withdrawing the entire delivery device after the first device is implanted by a push member or by positioning both devices in the lumen of the delivery device and using the push member to push out the first device at a first location and then the second device at a second location without needing to refill the delivery catheter with a second implantable leadless device. By doing the latter, a surgeon would be able to shorten the surgical time for a patient receiving the implantable pacing system. A shorter surgical time is well known to be beneficial for the patient because it decreases amount of anesthesia being used to sedate the patient. Regarding the orientation of the leadless pacing devices, fig. 3 of Haasl shows a linear configuration that the leadless pacing devices would have when positioned in 
Regarding Claim 2, Haasl further teaches wherein the proximal body portion is more flexible than the distal body portion (Para [0080] “Referring to FIG. 2, for example, the proximal section 140 may include one or more articulation or deflection mechanism(s) that may allow for the catheter 100, or portions thereof, to be deflected, articulated, steered and/or controlled in a desired manner. For example, the proximal section 140 may include a shaft, such as a tubular shaft member 142 that includes at least a portion thereof that can be selectively bent and/or deflected in a desired or predetermined direction”), and the distal end of the tubular member includes an atraumatic tip made of a material that is softer than the distal body portion (Para [0075] “The distal holding section 146 may include a body portion 145 and a distal tip portion 147 that may, for example, be configured to be atraumatic to anatomy, such  
Regarding claim 3, Haasl further teaches wherein the proximal body portion having a first material (Para [0085] “For example, all or a portion of the delivery device 100, such as the proximal section 140, such as shaft member 142, may be made of a shape memory material, such as a shape memory polymer and/or a shape memory metal”) and the distal body portion having a second different material (Para [0078] “For example, the one or more conductive pathways may include one or more sections defined in the wall of the distal holding section 146 that comprises a conductive material, such as conductive metals, polymers, and the like” and Para [0089] “For example, the distal holding section 246 may include an inner layer or coating of harder or more lubricious material that resists force applied by the fixation mechanism 24 onto the inner surface of the distal holding section 246. For example, the distal holding section 246 may include a multi-layered structure, and an inner layer may be made of a material that is harder than an outer layer”).
Regarding claim 7, Haasl further teaches wherein the distal body portion further comprises a reinforcing element (Para [0120] “The reinforcing element 653 may have a "C" shape configured to allow the distal end region of the distal holding section 646 to expand. For example, the body portion 645 may include a fold of excess material adjacent to the reinforcing element 653 to allow the distal end region to expand and accommodate an implantable device 10”).  
Regarding claim 12, Haasl in view of Werneth according to claim 1 implicitly disclose wherein the proximal body portion has a length similar to a length of a more distal of the first or second implantable leadless pacing devices and the distal body portion has a length similar to a length of a more proximal of the first or second implantable leadless pacing devices. The claim states that the size of the delivery system is sufficient to house the implantable devices. As long as that is met, then it meets the scope of the claim. It is conceivable that because the first leadless device of Haasl fits within the delivery device and that it would have been an obvious modification to try adding a second leadless device in linear configuration with the first device within an elongated delivery lumen within a delivery system as shown above, that they would indeed fit within the corresponding body portions of the combination.  
Regarding claim 21, Haasl further teaches wherein the proximal body portion comprises a first material and the distal body portion comprises a second material, wherein the first material is more flexible than the second material (Para [0080] “Referring to FIG. 2, for example, the proximal section 140 may include one or more articulation or deflection mechanism(s) that may allow for the catheter 100, or portions thereof, to be deflected, articulated, steered and/or controlled in a desired manner. For example, the proximal section 140 may include a shaft, such as a tubular shaft member 142 that includes at least a portion thereof that can be selectively bent and/or deflected in a desired or predetermined direction”).
Regarding claim 22, Haasl teaches a delivery device for delivering implantable leadless pacing devices (fig. 3 – fig. 6), the delivery device comprising: a tubular member including a lumen extending from a proximal end to a distal end thereof (fig. 2: tubular member 145), a distal holding section located at the distal end of the tubular member and defining a cavity therein, the distal holding section having a proximal body portion and a distal body portion (i.e. (fig. 3: elements 146, 147, and 148), (fig. 4: elements 246, 247, and 248), (fig. 5: elements holding section extending distally of a distal end of the proximal section, the distal holding section defining a cavity therein for receiving an implantable leadless pacing device”)); a first implantable leadless pacing device positioned within the proximal body portion of the distal holding section, the first implantable leadless pacing device having a proximal end and a distal end (fig. 3: example implantable leadless cardiac pacing device 10 and Para [0073]), the distal end having a plurality of fixation elements (Para [0070] “The implantable device 10 may include a fixation mechanism 24 proximate the distal end 16 of the housing 12 configured to attach the implantable device 10 to a tissue wall of the heart H, or otherwise anchor the implantable device 10 to the anatomy of the patient”), but does not explicitly disclose and a second implantable leadless pacing device positioned within the distal body portion of the distal holding section, the second implantable leadless pacing device having a proximal end and a distal end, the distal end having a plurality of fixation elements; wherein the proximal end of the second implantable leadless pacing device is located proximal of a distal most extent of the plurality of fixation elements of the first implantable pacing device such that the proximal end of the second implantable leadless pacing device is surrounded by the plurality of fixation elements on the first implantable leadless pacing device.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second implantable leadless pacing device since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ378 (CCPA 1960). Thus, a duplication of the implantable leadless pacing device 10 of Haasl would yield a total of two leadless pacing devices.
Furthermore, Werneth discloses multiple implantable medical devices linearly arranged in a single delivery catheter (Fig. 1 and Para [0055] “Delivery device 125 is configured to deliver one implant at a time, so that multiple implants may be implanted into a single pulmonary vein, or individual implants may be implanted into different pulmonary veins during the same procedure. For example, the three implants 140 shown in the figures may be implanted into one, two or three pulmonary veins”).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the delivery system of Haasl to further include that multiple implantable medical devices are linearly arranged in a single delivery catheter as disclosed by Werneth as a way to deliver multiple devices to multiple locations during the same procedure to minimize surgical time. 
Additionally, it would have been obvious to one of ordinary skill in the art to try to have positioned the second implantable leadless pacing device within the distal body portion of the distal holding section because at the time of the claimed invention there exists a clinical need to provide a dual pacing system with two implantable leadless pacing devices to wirelessly communicate with one another to convey pacing and/or sensing information to deliver synchronized therapy. This is shown by Persson et al. in Para [0052]. With the teachings of Haasl, there are a finite number of possible and predictable solutions to the recognized problem of creating a dual pacing system for synchronized therapy. The implantable devices could either be delivered one at a time by withdrawing the entire delivery device after the first device is implanted using a push member or positioning both devices in the lumen of the delivery device and using the push member to push out the first device at a first location and 
Moreover, positioning the implantable leadless pacing devices such that the proximal end of the second implantable leadless pacing device is located proximal of a distal most extent of the plurality of fixation elements of the first implantable pacing device such that the proximal end of the second implantable leadless pacing devices is surrounded by the plurality of fixation elements on the first implantable leadless pacing device (as shown below) would have necessarily resulted from positioning the two leadless pacing devices together in the lumen of the delivery device because there are a limited number of ways to include a second implant into the tubular member, thus it would have been obvious to align the implants in a manner as recited in claim 22 Werneth discloses the positioning of two or more implantable 
    PNG
    media_image1.png
    218
    478
    media_image1.png
    Greyscale
bradycardia.

Regarding claim 23, Haasl in view of Werneth further disclose wherein the plurality of fixation elements on the first and second implantable leadless pacing devices include tines (Haasl Para [0070]).
Regarding claim 25, Haasl in view of Werneth, as presented above, further disclose the first and the second implantable leadless pacing devise are not attached to each other because, in the combination, the implantable devices are not described as being attached to one another.
Claims 4-6, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Haasl in view of Werneth as applied to claim 1, and further in view of Eidenschink et al. (US Publication 2016/0096001 A1) herein after Eidenschink.
Regarding claims 4-6, Haasl in view of Werneth disclose the delivery device of claim 1, but do not explicitly disclose wherein the proximal body portion is configured to move between a first expanded configuration and a second collapsed configuration; wherein when at least one of the first or second implantable leadless pacing devices are positioned adjacent to the proximal body portion, the proximal body portion is held in the expanded configuration; wherein distal actuation of the first or second implantable leadless device causes at least a portion of the proximal body portionPage 2 of 6Application No. 16/052,829Response dated March 9, 2020Response to Restriction Requirement dated February 13, 2020 to move from the expanded configuration to the collapsed configuration.
However, Eidenschink discloses, in a similar delivery device, wherein the proximal body portion is configured to move between a first expanded configuration and a second collapsed configuration (Para [0072] “pacemaker sheath 304 has a woven expandable configuration that self-biases to a reduced diameter”); wherein when at least one of the first or second implantable leadless pacing devices are positioned adjacent to the proximal body portion, the proximal body portion is held in the expanded configuration (Para [0072] “sufficiently readily expandable by simply distally displacing pacemaker sheath 304 against the leadless pacemaker such that sheath 304 expands about and envelopes leadless pacemaker”); wherein distal actuation of the first or second implantable leadless device causes at least a portion of the proximal body portionPage 2 of 6Application No. 16/052,829Response dated March 9, 2020Response to Restriction Requirement dated February 13, 2020 to move from the expanded configuration to the collapsed configuration.  (Para [0072] “pacemaker sheath 304 has a woven expandable configuration that self-biases to a reduced diameter that is at least as small as the diameter of the leadless pacemaker and is sufficiently readily expandable by simply distally displacing pacemaker sheath 304 against the leadless pacemaker such that sheath 304 expands about and envelopes leadless 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the delivery device of Haasl in view Werneth to further include wherein the proximal body portion is configured to move between a first expanded configuration and a second collapsed configuration; wherein when at least one of the first or second implantable leadless pacing devices are positioned adjacent to the proximal body portion, the proximal body portion is held in the expanded configuration; wherein distal actuation of the first or second implantable leadless device causes at least a portion of the proximal body portionPage 2 of 6Application No. 16/052,829Response dated March 9, 2020Response to Restriction Requirement dated February 13, 2020 to move from the expanded configuration to the collapsed configuration as disclosed by Eidenschink as a way to provide structure that allows leadless pacing device to fit within the delivery device as well as allow the material to expand and contract to better allow the surgeon to maneuver through vasculature.
Regarding claim 24, Haasl in view of Werneth disclose the delivery system of claim 22, but the combination does not explicitly disclose wherein the proximal end of the first implantable leadless pacing device includes a first docking member and the proximal end of the second implantable leadless pacing device includes a second docking member, wherein a first tether is releasably secured to the first docking member and extends proximally therefrom, wherein a second tether is releasably secured to the second docking member and extends proximally therefrom, wherein the first and second tethers are separate elements.  
However, Eidenschink discloses using docking members attached to the proximal end of the implantable leadless pacing devices (fig. 4F attachment feature 424) and releasably securing a tether to the docking members and extends proximally therefrom (fig. 4A-4G Element 422).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the combination of Haasl in view of Werneth to further include a first docking member attached to the proximal end of the implantable leadless pacing devices and releasably securing a tether to the docking members and extends proximally therefrom for each device wherein a first tether is releasably secured to the first docking member and extends proximally therefrom as disclosed by Eidenschink as a way to securely release the pacing devices from the delivery device into the body.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use a second docking feature to the other leadless pacemaker and attaching a second tether releasably secured to the second docking member and extending proximally therefrom since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ378 (CCPA 1960).
Regarding claim 26, Haasl teaches a delivery device for delivering implantable4Application No. 16/052,829 Response dated October 23, 2020leadless pacing devices (fig. 3 – fig. 6), the delivery device comprising: a tubular member including a lumen extending from a proximal end to a distal end thereof (fig. 2: tubular member 145), a distal holding section located at the distal end of the tubular member and defining a cavity therein, the distal holding section having a proximal body portion and a distal body portion (i.e. (fig. 3: elements 146, 147, and 148), (fig. 4: elements 246, 247, and 248), (fig. 5: elements 346,347, and 348), and (fig. 6: elements 446, 447, and 448) and Para [0005] ““a distal holding section extending distally of a distal end of the proximal section, the distal holding section defining a cavity therein for receiving an implantable leadless pacing device”);a first implantable leadless pacing device (fig. 3: example implantable leadless cardiac pacing device 10 and Para [0073]) positioned within the distal holding section in a linear arrangement (i.e. fig. 3 depicts the implantable leadless pacing device being held in a linear arrangement), but does not explicitly disclose a second implantable leadless pacing device wherein a proximal end of the first implantable leadless pacing device includes a first docking member and a proximal end of the second implantable leadless pacing device includes a second docking member; a first tether releasably secured to the first docking member and extending proximally therefrom; a second tether releasably secured to the second docking member and extending proximally therefrom; wherein the first and second tethers are separate elements.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second implantable leadless pacing device since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ378 (CCPA 1960). Thus, a duplication of the implantable leadless pacing device 10 of Haasl would yield a total of two leadless pacing devices.
Furthermore, Werneth discloses multiple implantable medical devices linearly arranged in a distal holding section of a single delivery catheter
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the delivery system of Haasl to further include that multiple implantable medical devices linearly arranged in a distal holding section of a single delivery catheter as disclosed by Werneth as a way to deliver multiple devices to multiple locations during the same procedure to minimize surgical time. 
Additionally, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to try and have a second leadless pacemaker positioned in a linear arrangement with a first implantable leadless pacemaker because at the time of the claimed invention there exists a need in the art to provide a dual pacing system to wirelessly communicate with one another to convey pacing and/or sensing information to deliver synchronized therapy. This is shown by Persson et al. in Para [0052]. With the teachings of Haasl, there are a finite number of possible and predictable solutions to the recognized problem of creating a dual pacing system for synchronized therapy. The implantable leadless pacing devices could either be delivered one at a time by withdrawing the entire delivery device from the body after the first device is implanted using the push member or positioning both devices in the distal holding section lumen of the delivery device and using a push member to push out the first device at a first location and then the second device at a second location without needing to refill the delivery catheter with the second implantable leadless pacing device. By doing the latter, a surgeon would be able to shorten surgical time for a patient receiving the dual pacing system. A shorter surgical time is well known to be beneficial for the patient because it decreases amount of anesthesia being used to sedate the patient. Regarding the orientation of the leadless pacing devices, fig. 3 of Haasl shows a linear configuration that m. One of ordinary skill in the art, with the knowledge of the finite number of solutions, would have pursued the potential solutions with a reasonable expectation of success because the push member would simply need to push the implantable leadless pacing devices into the tissue to implant them to achieve a dual chamber pacing system. Thus, the creation of a dual pacing system by using a delivery system that holds both implantable leadless devices would have been an obvious solution to one of ordinary skill in the art, given the present disclosures of Haasl in view Werneth for the purpose of creating a delivery system that implants a dual pacing system for synchronized pacing therapy to treat tachycardia or bradycardia.
Furthermore, Eidenschink discloses using docking members attached to the proximal end of the leadless pacemaker (Figure 4A-4G, Element 424) and releasably securing a tether to the docking member of the leadless pacemaker and extending proximally therefrom (fig. 4A-4G, Element 422).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the delivery device of Haasl in view of Werneth to further include a first tether releasably secured to the first docking member and extending proximally therefrom as disclosed by Eidenschink as a way to securely release the pacing devices from the delivery device into the body.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second docking feature for the other leadless pacemaker and 

    PNG
    media_image1.png
    218
    478
    media_image1.png
    Greyscale
Regarding claim 27, the combination, as recited above, of Haasl in view of Eidenschink, and Werneth further discloses wherein the proximal end of the second implantable leadless pacing device is surrounded by a plurality of fixation elements on the first implantable leadless pacing device because positioning the implantable leadless pacing devices such that the proximal end of the second implantable leadless pacing device is located proximal of a distal most extent of the plurality of fixation elements of the first implantable pacing device such that the proximal end of the second implantable leadless pacing devices is surrounded by the plurality of fixation elements on the first implantable leadless pacing device (as shown in the annotated figure below) would have necessarily resulted from positioning the two leadless pacing devices together in the lumen of the delivery device. Werneth discloses the positioning of two or more implantable devices linearly in a single delivery catheter for insertion into the human body. Applying the teachings from Werneth with the teachings from Haasl and the 

Regarding claim 28, Haasl in view of Werneth and Eidenschink as presented above further disclose the first and the second implantable leadless pacing devise are not attached to each other because, in the combination, the implantable devices are not described as being attached to one another. Instead, the first and second implantable leadless pacing devices are each attached to their respective docking members. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haasl in view of Werneth as applied to claim 1, and further in view of Grice, III et al.  (US Publication 2006/0293559 A1) herein after Grice.
Regarding claim 8, the combination of Haasl in view Werneth disclose the delivery device of claim 1 and the second implantable leadless device and the first implantable leadless device as shown above, but the combination as shown above does not explicitly disclose wherein a proximal end of the second implantable leadless pacing device is nested within a distal end region of the first implantable leadless pacing device.
However, Grice discloses wherein a proximal end of a second device is nested within a distal end region of a first device (Para [0033] “According to various embodiments, the cleaning tube 14 can be an elongate rigid structure. Moreover, the cleaning tube 14 can be device 30 and the scope 40, for example, in a nested arrangement of components of the scope cleaner system 10).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the delivery device of Haasl in view of Werneth to have the implantable devices in the nested configuration of Grice wherein a proximal end of a second device is nested within a distal end region of a first device as a way to save space in the holding section of the delivery catheter of Haasl. 

    PNG
    media_image1.png
    218
    478
    media_image1.png
    Greyscale
Additionally, positioning the implantable leadless pacing devices such that a proximal end of the second implantable leadless pacing device is nested within a distal end region of the first implantable leadless pacing devices (as shown below) would have necessarily resulted from positioning the two leadless pacing devices together in the lumen of the delivery device. Werneth discloses the positioning of two or more implantable devices linearly in a single delivery catheter for insertion into the human body. Grice discloses nesting two devices together. Applying the teachings from Werneth and Grice, along with the teachings from Haasl .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haasl in view of Werneth as applied to claim 1, and further in view of Demmer et al. (US Publication 2016/0310722 A1) herein after Demmer.
Regarding claim 9, Haasl in view of Werneth disclose the delivery system of claim 1, but does not explicitly disclose wherein the second implantable leadless pacing device has a smaller cross-sectional area than the first implantable leadless pacing device.
However, Demmer discloses wherein the second implantable leadless pacing device has a smaller cross-sectional area than the first implantable leadless pacing device (Para [0033] “In other examples, housing 50 may have the same or similar length as housing 60 but a smaller outer diameter”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the delivery system of Haasl in view of Werneth to further include wherein the second implantable leadless pacing device has a smaller cross-sectional area than the first implantable leadless pacing device as disclosed by Demmer as a way to have the implantable devices more readily fit into the distal lumen of the delivery device.
Regarding claim 10, Haasl in view of Werneth disclose the delivery system of claim 1, but do not explicitly disclose wherein the second implantable leadless pacing device has a similar cross-sectional area to the first implantable leadless pacing device.
However, Demmer discloses that the second implantable leadless pacing device has a similar cross-sectional area to the first implantable leadless pacing device (Para [0033] “In some examples, housing 50 has the same or similar diameter but a shorter length than housing 60”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the combination of Haasl in view Werneth to comprise a second implantable device that has a similar cross-sectional area to the first implantable leadless pacing device as disclosed by Demmer as a substitution of one known element (the leadless devices with different cross-sectional areas) with another known element (the leadless devices with similar cross-sectional areas) to better suit a patient who may need such a device configuration. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haasl in view of Werneth as applied to claim 1, and further in view of Khairkhahan et al. (US Publication 2012/0158111 A1) herein after Khairkhahan.
Regarding claim 11, the combination of Haasl in view of Werneth disclose the delivery device of claim 1, but the combination alone does not explicitly disclose an atraumatic element positioned on a proximal end of the second implantable leadless pacing device.
However, Khairkhahan discloses, in a similar device, an atraumatic element positioned on a proximal end of the second implantable leadless pacing device (Para [0040] “Referring to 
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the claimed invention to have modified the delivery device Haasl in view of Werneth to further include the atraumatic element positioned on a proximal end of the second implantable leadless pacing device as disclosed by Khairkhahan as a way to prevent irritation to the tissue that it is affixed to (Khairkhahan Para [0042]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Von Arx et al. (US Publication 2014/0379048 A1) discloses a system that includes two implantable leadless pacemakers that communicate wirelessly with one another. Each pacemaker has fixation tines similar to that of the present invention. These pacemakers could be implanted into the myocardium using a push member system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792